Case 1:20-cv-00361-NONE-JLT Document 1-2 Filed 03/09/20 Page 1 of 8




EXHIBIT "A"
         Case 1:20-cv-00361-NONE-JLT Document 1-2 Filed 03/09/20 Page 2 of 8
                                                                           ELECTRONICALLY FILED
                                                                                  1/31/2020 2:43 PM
    1    Glassey | Smich                                                 Kern County Superior Court
         Sharon E. Glassey, SBN: 226481                                 By Rebecca Saldivar, Deputy
    2    Christopher T. Smith, SBN: 281599
         Zachary H. Rankin, SBN: 319980
    3    9685 Via Excelencia, Suite 108
         San Diego, CA 92126
    4    TEL: (858) 207-6127
         FAX: (858) 263-0218
    5
         sharon@californiaconsumerattorneys.com
    6    chris@californiaconsumerattorneys.com
         zac@californiaconsumcrattorneys.com
    7

     8   Attorneys for Plaintiffs

    9

    10                    IN THE SUPERIOR COURT OF THE STATE OF CALIFORNIA

    11                                  IN AND FOR THE COUNTY OF KERN

    12                                          METRO DIVISION

    13

    14   Angela P. Spegal, an individual; and             Case No.    BCV-20-100311

    15   Kristopher G. Hail, an individual;               Complaint

    16                    Plaintiffs,

    17           V.


    18
         CJM Automotive Group, Inc., a California
    19   corporation;

    20   FCA US LLC, a Delaware limited liability
         company;
    21
         and
    22
         Does 1 through 75, inclusive.
    23
                          Defendants.
    24

    25

    26

    27

    28

                                                       1
                                                    Complaint

t
     Case 1:20-cv-00361-NONE-JLT Document 1-2 Filed 03/09/20 Page 3 of 8


1                                                 Parties and Venue

2            1.       Plaintiffs Angela P. Spegal and Kristopher G. Hail are individuals.

3            2.       CJM Automotive Group, Inc. (“Dealer”) is, and at all material times mentioned in the

4    complaint, was a California limited liability company doing business as Bakersfield Chrysler Jeep Fiat.

5    Dealer is, and at all material times mentioned in the complaint was, a vehicle dealer licensed by the California

6    Department of Motor Vehicles (DMV). Dealer’s DMV dealer license number is 56619. The California

7    address for Dealer’s main location in which the contract that is the subject of this lawsuit was entered into,

 8   is in the City of Bakersfield, County of Kern, in the State of California. Therefore, Plaintiffs commenced

 9   the instant action in the proper venue.

10           3.       Defendant, FCA US, LLC ("FCA”), is or was the manufacturer or distributor of the vehicle

11   that is the subject of this lawsuit. FCA is and was doing business through its authorized retailer, Dealer.

12           4.       Plaintiffs do not know the true names and capacities, whether corporate, partnership,

13   associate, individual or otherwise, of Defendants sued herein as Does 1 through 75, inclusive, and thus name

14   them under the provisions of section 474 of the California Code of Civil Procedure. Defendants, Does 1

15   through 75, inclusive, are in some manner responsible for the acts, occurrences and transactions set forth

16   herein, and are legally liable to Plaintiffs and/or they are the alter-ego of the Defendants named herein.

17   Plaintiffs will set forth the true names and capacities of the fictitiously named Defendants together with

18   appropriate charging allegations when ascertained.

19            5.      All acts ofDealer’s employees as hereinafter alleged were authorized or ratified by th e owner

20   or managing agent(s) of Dealer.

21            6.      All acts of FCA’s employees as hereinafter alleged were authorized or ratified by the owner

22   or managing agent(s) of FCA.

23            7.       Each Defendant, whether actually or fictitiously named herein, was the principal, agent

24   (actual or ostensible), co-conspirator, or employee of each other Defendant and in acting as such principal

25   or within the course and scope of such employment, agency, or conspiracy, took some part in the acts and

26   omissions hereinafter set forth by reason ofwhich each Defendant is liable to Plaintiffs for the reiiefprayed

27    for herein.

28

                                                            2
                                                         Complaint
     Case 1:20-cv-00361-NONE-JLT Document 1-2 Filed 03/09/20 Page 4 of 8


1                                             Summary of Allegations

2            8.      On June 10, 2017, Plaintiffs purchased a used 2015 Jeep Wrangler Unlimited, VIN:

3    1C4HJWDGXFL554230 (“Vehicle”), from Dealer. To memorialize the sale.Dealerprepared, and Plaintiffs

4    signed a Retail Installment Sale Contract ("RISC”). A true and correct copy of the RISC is attached hereto

5    as Exhibit 1.

6             9.     When Plaintiffs purchased the Vehicle, the Vehicle was less than three years old, with 51,391

7    miles on the odometer. Neither Defendant disclaimed any warranties for the Vehicle. Based on the age and

8    mileage of the Vehicle, FCA’s5 year/100,000 mile powertrain and emissions warranty was in effect when

9    Plaintiffs purchased the Vehicle. Because FCA’s express warranty was in effect when the Vehicle was sold

10   to Plaintiffs, the Vehicle was also covered FCA’s implied warran ty of merchantability. Because Dealer did

11   not disclaim any warranties. Dealer’s implied warran ty of merchantability also covered the Vehicle.

12            10.    After purchasing the Vehicle, and during the terms ofFCA’s express and implied warranties,

13   along with Dealer’s implied warranty, the Vehicle exhibited multiple, substantial defects and

14   nonconformities. These defects and nonconformities include, amongothers, issues with the Vehicle’s engine

15   an d Check Engine Light illuminating. These defects and nonconformities substantially impair the use, value,

16   and/or safety of the Vehicle.

17            11.     After discovering these defects and nonconformities. Plaintiffs delivered the Vehicle to

18   FCA’s authorized repair facility, Dealer, for multiple repair attempts. FCA’s repair facility, Dealer, verified

19   the defects and nonconformities, attempted repairs, but was unable to service or repair the Vehicle to

20   conform to the warranties. Further, based on the defects in the Vehicle, the Vehicle was unmerchantable

21   when sold to Plaintiffs.

22            12.     The Vehicle still exhibits defects and nonconformities for which Plaintiffs delivered the

23   Vehicle for service or repair.

24                                              First Cause of Action

25                              Violation of the Song-Beverly Consumer Warranty Act

26                                         Civil Code Section 1790, etseq.

27            13.     Plaintiffs incorporate herein each and every allegation set forth in the preceding and

28    following paragraphs of this Complaint, as though fully set forth herein.

                                                            3
                                                       Complaint
     Case 1:20-cv-00361-NONE-JLT Document 1-2 Filed 03/09/20 Page 5 of 8


 1           14.     The Vehicle is a consumer good, as Civil Code section 1791(a), defines the term

2    “consumer good.”

3            15.     Plaintiffs are buyers, as Civil Code section 1791(b) defines the term buyer.

4            16.     Dealer is a retailer, as Civil Code section 1791(1) defines the term “retailer.”

5            17.     Dealer sold the Vehicle to Plaintiffs, as Civil Code section 179 l(n) defines the term “sale.”

6            18.     FCA is a manufacturer, as Civil Code section 1791 (j) defines the term “manufacturer.”

7            19.      FCA is a distributor, as Civil Code section 1791(e) defines the term “distributor.”

 8           20.      FCA’s implied warranty of merchantability accompanied Dealer’s sale of the Vehicle to

 9   Plaintiffs, as Civil Code section 1791.1 (a) defines the term “implied warranty of merchantability.”

10           21.      Dealer’s implied warranty of merchantability accompanied Dealer’s sale of the Vehicle to

11   Plaintiffs, as Civil Code section 1791.1(a) defines the term “implied warranty of merchantability.”

12           22.      FCA’s express warranty covered the Vehicle when it was sold to Plaintiffs, as Civil Code

13   section 1791.2, subdivision (a), defines the term “express warranty.”

14           23.      Dealer is a service and repair facility authorized to carry out the warranties of FCA, as Civil

15   Code section 1793.2, subdivision (a), defines the term “service and repair facilities.”

16                         Dealer s Breach ofthe Implied Warranty ofMerchantability

17           24.      Dealer did not disclaim any warranties through the process set forth by Civil Code section

18   1791.3 and Civil Code section 1792.5. Therefore, Dealer’s implied warranty of merchantability attached

19   to Dealer’s sale of the Vehicle to Plaintiffs.

20           25.      The implied warranty of merchantability means that a consumer good meets each of the

21   following: (1) Pass without objection in the trade under the contract description: (2) Are fit for the ordinary

22   purposes for which such goods are used; (3) Are adequately contained, packaged, and labeled; and

23   (4) Conform to the promises or affirmations of fact made on the container or label.

24            26.     The Vehicle was sold to Plaintiffs in an unmerchantable condition. Due to the defects and

25   nonconformities, the Vehicle would not pass without objection in the trade under the contract description,

26   and is not fit for the ordinary purposes for which such goods are used. The sale of the Vehicle in an

27    unmerchantable condition breached Dealer’s implied warranty of merchantability.

28

                                                           4
                                                        Complaint
     Case 1:20-cv-00361-NONE-JLT Document 1-2 Filed 03/09/20 Page 6 of 8


1            27.      Based upon Dealer’s breach of the implied warranty ofmerchantability, Plaintiffs are entitled

2    to and do justifiably revoke acceptance of the Vehicle under Song-Beverly.

3            28.      Plaintiffs are entided to and do seek damages and other legal and equitable relief, including,

4    but not limited to, all incidental and consequential damages resulting from Dealer’s failure to comply with

5    its obligations under Song-Beverly. Plaintiffs also seek rescission of the RISC.

6            29.      Plaintiffs are entitled under Song-Beverly to recover as part of the judgment a sum equal to

7    the aggregate amount ofcosts and expenses, including attorneys' fees, reasonably incurred in connection with

 8   the commencement and prosecution of this action.

 9                          FCA's Breach ofthe Implied Warranty ofMerchantability

10              30.   FCA did not disclaim any warranties through the process set forth by Civil Code section

11   1791.3 and Civil Code section 1792.5. Therefore, FCA’s implied warranty of merchantability covered the

12   Vehicle.

13              31.   The implied warranty of merchantability means that a consumer good meets each of the

14   following: (1) Pass without objection in the trade under the contract description; (2) Are fit for the ordinary

15   purposes for which such goods are used; (3) Are adequately contained, packaged, and labeled; and

16   (4) Conform to the promises or affirmations of fact made on the container or label.

17              32.   The Vehicle was sold to Plaintiffs in an unmerchantable condition. Due to the defects and

18   nonconformities, the Vehicle would not pass without objection in the trade under the contract description,

19   and is not fit for the ordinary purposes for which such goods are used. The sale of the Vehicle in an

20   unmerchantable condition breached FCA’s implied warranty of merchantability.

21              33.   Based upon FCA’s breach of the implied warranty of merchantability, Plaintiffs areentitled

22   to and do justifiably revoke acceptance of the Vehicle under Song-Beverly.

23              34.   Plaintiffs arc entided to and do seek damages and other legal and equitable relief, including,

24   but not limited to, all incidental and consequential damages resulting from Dealer’s failure to comply with

25   its obligations under Song-Beverly. Plaintiffs also seek rescission of the RISC.

26              35.   Plaintiffs are entitled under Song-Beverly to recover as part of the judgment a sum equal to

27   the aggregate amount ofcosts and expenses, including attorneys' fees, reasonably incurred in connection with

28   the commencement and prosecution of this action.

                                                             5
                                                        Complaint
     Case 1:20-cv-00361-NONE-JLT Document 1-2 Filed 03/09/20 Page 7 of 8


1                                      FCA 5 Breach ofthe Express Warranty

2            36.     The defects and nonconformities to warranty, as listed in Paragraph 10 above, manifested

3    themselves within FCA’s express warranty period. The nonconformities substantially impair the use, value,

4    and/or safety of the Vehicle.

5            37.     Plaintiffs delivered the Vehicle to the FCA’s authorized repair facility. Dealer, for a

6    reasonable number of repair attempts to provide FCA the opportunity to fix the Vehicle s defects.

7            38.     After a reasonable number of repair attempts, FCA, through its authorized repair facility.

 8   Dealer, was not able to repair the Vehicle’s defects.

 9           39.     After a reasonable number of repair attempts, FCA, through its authorized repair facility.

10   Dealer, was unable to conform the Vehicle to FCA’s express warranty.

11           40.      Because FCA, through its authorized repair facility. Dealer, was unable to repair the

12   Vehicle’s defects. Plaintiffs are entitled to return the Vehicle for a replacement or a refund of the amount

13   paid for the Vehicle.

14           41.      Plaintiffs are entitled to and do seek damages and other legal and equitable relief, including,

15   but not limited to, all incidental and consequential damages resulting from FCA’s failure to comply with

16   its obligations under Song-Beverly. Plaintiffs also seek rescission of the RISC. Further, Plaintiffs seek a civil

17   penalty from FCA for its willful violation of Song-Beverly.

18           42.      Plaintiffs are entitled under Song-Beverly to recover as part of the judgment a sum equal to

19   the aggregate amount ofcosts and expenses, includingattorneys’ fees, reasonably incurred in connection with

20   the commencement and prosecution of this action.

21                                             Second Cause of Action

22                                                     Negligence

23                                                 As to Dealer Only

24            43.     Plaintiffs incorporate herein each and every allegation set forth in the preceding and

25   following paragraphs of this complaint, as though fully set forth herein.

26            44.     Dealer owed a duty to Plaintiffs to use ordinary care and skill in repairing the Vehicle. Dealer

27   breached its duty of ordinary care and skill when it failed to repair the Vehicle, despite multiple repair

28    attempts.

                                                             6
                                                         Complaint
     Case 1:20-cv-00361-NONE-JLT Document 1-2 Filed 03/09/20 Page 8 of 8


1            45.     Plaintiffs were harmed. Dealer’s breach of its duty to use ordinary care and skill in repairing

2    the Vehicle was a substantial factor in causing Plaintiffs’ harm.

3            46.     Plaintiffs seek actual damages, incidental and consequential damages, reliance damages.

4    Plaintiffs seek rescission of the RISC and restitution of all amounts paid under to the RISC.

5                                                 Prayer For Relief

6            Accordingly, Plaintiffs pray for judgment as follows and as permitted as to each cause of action:

7            1.       For actual damages according to proof at trial;

8            2.       For rescission of the RISC and restitution of all monies expended under the RISC;

9            3.       For incidental and consequential damages according to proof at trial;

10           4.       For a civil penalty from FCA;

11           5.       For pre-judgment interest at the legal rate;

12           6.       For reasonable attorney’s fees and costs of suit as permitted by law (including, b ut not

13                    limited to, Civil Code section 1794(d); and

14           7.       For such other and further relief as the Court deems just and proper under the

15                    circumstances.

16

17                    January 30,2020                                    Glassey | Smith

18

19
                                                                By:
20                                                                       Sharon E. Glassey
                                                                         Christopher T. Smith
21                                                                       Zachary H. Rankin
                                                                         Attorneys for Plaintiffs
22

23

24

25

26

27

28

                                                           7
                                                        Complaint
